t c memo united_states tax_court john r guy and helen guy petitioners v commissioner of internal revenue respondent docket no filed date james o guy for petitioners karen j lapekas and michelle m robles for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioners are entitled to a dollar_figure deduction for legal and professional services claimed on their schedule c profit or loss from business we hold that they are entitled to deduct part of that amount and whether petitioners are liable for the sec_6662 accuracy-related_penalty we hold that they are liable for the penalty on a portion of their underpayment_of_tax findings_of_fact at the time the petition was filed petitioners resided in florida mr guy hereinafter dr guy is a doctor who worked as a researcher for the university of florida during his research focuses on diseases of the eye he has applied for multiple patents as a result of his work and has been granted all dollar amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure two in the united_states respondent has conceded that dr guy was engaged in a business with regard to patents in the university of florida attempted to switch dr guy from research to clinical pursuits this attempt threatened certain grants dr guy had obtained which required him to spend of his time doing research these grants supported most of dr guy’s research research which he believed would lead to a patent and which ultimately did dr guy contested the actions of the university a state school in an appeals process mandated by state law petitioners were unfamiliar with the process and paid two lawyers to help with the appeal the first lawyer petitioners paid was stephen bernstein petitioners paid mr bernstein a total of dollar_figure in the form of two dollar_figure checks the first check was dated date and was deposited by mr bernstein in date the second check was dated date and was deposited by mr bernstein on date dr guy mailed the second check to mr bernstein but could not recall the date on which he mailed the check the second attorney petitioners paid was dr guy’s brother james guy petitioners introduced checks made out to james guy during totaling approximately dollar_figure in support of their claimed deductions of the dollar_figure petitioners deducted dollar_figure as a business_expense respondent disallowed all dollar_figure in deductions for legal and professional services claimed on petitioners’ schedule c in the notice_of_deficiency and at trial petitioners contested only dollar_figure of the disallowed deductions no evidence or argument was introduced regarding the remaining dollar_figure petitioners were cash_basis taxpayers during on date respondent issued a notice_of_deficiency to petitioners for petitioners timely filed a petition contesting the deficiency and the penalty at the close of trial the court ordered petitioners and respondent to file seriatim briefs with petitioners filing an answering brief within one month after respondent’s opening brief petitioners failed to file an answering brief opinion because the court ordered posttrial briefs and petitioners failed to file a brief we could dismiss this case entirely see rule sec_123 sec_151 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir despite petitioners’ lack of response we will not do so it appears petitioners did not claim a deduction on their federal tax_return for any of the remaining payments made to james guy i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioners have indirectly argued that sec_7491 applies in this case by stating in their pretrial memorandum that one issue is whether the respondent met its burden_of_proof citing 116_tc_438 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax under subtitle a or b the burden_of_proof with respect to such factual issues will be placed on the commissioner credible_evidence is ‘the quality of evidence which after critical analysis the court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 122_tc_143 quoting higbee v commissioner t c pincite sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 we decide some issues in this case based on the preponderance_of_the_evidence and need not address the burden_of_proof with respect to those issues see 131_tc_185 however we decide the issues regarding the second payment to mr bernstein and the unexplained dollar_figure based on the burden_of_proof for reasons explained further infra petitioners have not introduced credible_evidence with respect to those two issues and thus the burden_of_proof remains with petitioners ii the dollar_figure paid to mr bernstein respondent argues that petitioners are not entitled to a deduction for for the two dollar_figure amounts paid to mr bernstein because those amounts were actually paid in and petitioners used the cash_method_of_accounting under the cash_method_of_accounting amounts representing allowable deductions shall generally be taken into account for the taxable_year in which paid sec_1 a income_tax regs in addition a taxpayer may not take into account in a return for a subsequent taxable_year liabilities that under the taxpayer’s method_of_accounting should have been taken into account in a prior taxable_year sec a income_tax regs petitioners have not shown any exceptions to these general rules apply in reynolds v commissioner tcmemo_2000_20 tax ct memo lexi sec_24 at aff’d 296_f3d_607 7th cir we stated that-- generally delivery of a check will constitute payment see 12_tc_524 if a check is dated in one year but cashed in the next year the deduction will not be allowed absent proof of delivery in the year of the deduction see odom v commissioner tcmemo_1982_531 affd 707_f2d_508 4th cir mccoy v commissioner tcmemo_1971_34 considering the law our inquiry focuses on which year each of the two dollar_figure checks was delivered to mr bernstein a the date check for dollar_figure the first check was dated date and was deposited by mr bernstein in date the check was delivered to mr bernstein in and petitioners are therefore not entitled to deduct this payment for see id b the dollar_figure check dated date the second check was dated date and was deposited by mr bernstein on date dr guy remembered that he mailed the second check to mr bernstein but could not recall the date on which he mailed the check in bingo v commissioner tcmemo_1991_248 tax ct memo lexis at aff’d without published opinion 987_f2d_774 11th cir we stated that-- for federal_income_tax purposes delivery of checks generally will constitute payment 253_f2d_745 3d cir affg in part and revg in part a memorandum opinion of this court the mailing of properly addressed checks may constitute delivery to the addressees estate of 160_fsupp_521 s d fla some citations omitted because dr guy could not remember the date on which he mailed the second check and no evidence was presented regarding the mailing date we find that petitioners have not introduced credible_evidence with respect to this issue and have not satisfied their burden of proving that the check was delivered in therefore they may not deduct the dollar_figure payment for iii amounts paid to james guy respondent does not contest that petitioners actually made payments to james guy during rather respondent contends that petitioners have failed to show that any amounts paid to james guy constituted ordinary and necessary business_expenses under sec_162 sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an ordinary_expense is one that is common and acceptable in the particular business welch v helvering u s pincite a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 the amount of a claimed expense must also be reasonable for the expense to be ordinary and necessary mathes v commissioner tcmemo_1990_483 tax ct memo lexis at citing 176_f2d_815 6th cir and 380_f2d_786 9th cir respondent argues that petitioners failed to prove that the expenses paid to james guy were reasonable and also that petitioners failed to prove that any amounts paid to james guy related to dr guy’s business see sec_262 except in a footnote in his posttrial brief respondent for the first time argues that even if petitioners are entitled to a deduction for any of the disputed legal fees those fees must be capitalized and deducted over the 15-year life of the patent which resulted from dr guy’s research in see sec_263 sec_1_263_a_-4 income_tax regs however this court has consistently refused to consider issues first raised on brief when doing so would prejudice the other party 96_tc_858 aff’d 959_f2d_16 2d cir in this case the fact that respondent raised the issue after trial prevented petitioners from being able to show that they could deduct the legal fees as current expenses see sec_174 a taxpayer may choose to treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account accordingly we find that respondent raised the issue too late and we will not consider it as otherwise expressly provided no deduction shall be allowed for personal living or family_expenses benson v commissioner tcmemo_2007_113 tax ct memo lexi sec_114 at a taxpayer is entitled to deduct under sec_162 expenses for legal fees ‘if the suit against the taxpayer ‘arises in connection with or proximately results from the taxpayer’s business or profit-seeking activity ’ quoting 91_tc_352 however upon reviewing the evidence and the testimony we side with petitioners we found dr guy’s testimony to be credible and further find that it combined with the other evidence establishes that petitioners paid james guy a reasonable amount less than what petitioners paid mr bernstein to assist dr guy with his dispute with the university of florida regarding his research this research led to dr guy’s receipt of a patent after we therefore believe that legal fees paid with regard to dr guy’s dispute with the university of florida proximately resulted from his profit-seeking activities and were thus deductible under sec_162 as a business_expense iv the unexplained dollar_figure petitioners provided no explanation for the remaining dollar_figure of claimed legal expenses because they have introduced no evidence or explanation petitioners have failed to prove their entitlement to a deduction for this dollar_figure v sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 no penalty applies to the portion of the underpayment attributable to the dollar_figure deduction for legal payments made to james guy which we have found petitioners to be entitled to the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also higbee v commissioner t c pincite once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see id pincite an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown petitioners have not argued that they acted with reasonable_cause and in good_faith and the facts do not support a conclusion that they did on the return or dollar_figure sec_6662 respondent determined that petitioners had a deficiency of dollar_figure however because we have found that petitioners were entitled to a dollar_figure deduction for legal expenses paid to james guy that respondent disallowed the understatement of income_tax was less than dollar_figure we therefore find that petitioners’ underpayment is not attributable to a substantial_understatement_of_income_tax we next consider whether petitioners’ underpayment is attributable to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 we will consider whether petitioners acted negligently or in disregard of rules or regulations with respect to each of the two dollar_figure checks written to mr bernstein as well as the unexplained dollar_figure a the unexplained dollar_figure petitioners deducted dollar_figure in legal fees on their schedule c all of which respondent disallowed petitioners contend only that they were entitled to deduct dollar_figure of legal expenses and have not addressed or presented evidence with respect to the remaining dollar_figure considering the facts of the case we find that respondent has met his burden of production with respect to the applicability of the accuracy-related_penalty to this dollar_figure and that petitioners have not proven that they did not act negligently in claiming the dollar_figure deduction therefore the amount of the underpayment attributable to the disallowed dollar_figure deduction is subject_to the accuracy-related_penalty b the first check to mr bernstein the first check to mr bernstein was dated date and he deposited it in date petitioners claimed this payment as a deduction for considering the dates regarding when the check was written and deposited we find that respondent has met his burden of production with respect to the applicability of the accuracy-related_penalty to the portion of the underpayment attributable to this dollar_figure and that petitioners acted negligently by claiming the deduction therefore the amount of the underpayment attributable to this dollar_figure is subject_to the accuracy-related_penalty c the second check to mr bernstein the second check to mr bernstein was dated date and he deposited it on date considering these dates and dr guy’s uncertainty as to when he mailed the check we find that petitioners did not act negligently or carelessly or recklessly and did not intentionally disregard rules or regulations when they claimed a dollar_figure deduction for the amount of the check for therefore they are not liable for the accuracy-related_penalty with respect to the underpayment_of_tax attributable to this dollar_figure vi conclusion we find petitioners are entitled to deduct dollar_figure of the dollar_figure in disputed schedule c expenses we further find that petitioners are liable for the accuracy-related_penalty with respect to a portion of the underpayment_of_tax as discussed supra to reflect the foregoing and concessions by the parties decision will be entered under rule
